Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 16, 17, 18, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 duplicates claim 2. Claims 4, 4, 16, 17, 18, 19 & 20 are rejected by virtue of depending from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryfors (US 8,267,264) in view of Eidenberger (US 9,511,983) and Kouhia (US 9,221,655)
Bryfors discloses a container crane comprising:
a spreader 12 configured to controllably attach to a container 13;
a container trolley 11 to which a spreader is attached via cables, a container trolley being provided on an upper part 17 of a container crane 9, 9’ and being horizontally movable along a first direction;
a first sensor arrangement LPS (C1/L54-55; C5/L25-30; c6/L56-60) mounted on a container trolley, a first sensor arrangement being usable to determine a position of a container;
a second sensor arrangement TPS (C1/L55-59) being usable to determine respectively a position of a target; and
a reference marker 5a-c, 6a-c provided fixed, in at least two dimensions, to a horizontal support (FIG. 1), a reference marker being detectable by a first sensor arrangement.
Bryfors discloses a reference marker and does not disclose a reference marker provided along a first direction between vertical structures of a container crane, a reference marker being provided vertically lower than a first sensor arrangement  
Eidenberger discloses a reference marker 22 provided fixed, in at least two dimensions, to a horizontal support (FIG. 1) provided along a first direction. Eidenberger teaches calibration of a trolley 6 when trolley is moved to a position above a calibration point “so that the actual positions of the crane bridge and of the crane trolley can be calculated directly from the data provided by the distance measuring system.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bryfors to mount a reference marker along a first direction, as taught by Eidenberger, thereby calibrating a trolley such that the actual position is achieved. 
And, Kouhia discloses a reference marker 2 provided vertically lower than a first sensor arrangement. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Bryfors to mount reference marks lower than a first sensor arrangement mounted to a trolley of a container crane, as taught by Kouhia, because in automated handling of containers to/from trailer trucks with gantry cranes accurate measurement requires reference points that can be identified such that a container to lowered to a trailer in alignment with the trailer twistlocks.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 16, 17, 18, 19 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Also, assuming claim 1 is amended to incorporate allowable subject matter amending the body of claim 13 to recite a step reciting –providing the apparatus of claim 1— will place claims 13 & 14 in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652